     Case 2:18-cv-00706-TLN-CKD Document 37 Filed 01/19/21 Page 1 of 6

 1   JEREMY PASTERNAK, ESQ. (SBN 181618)
     jdp@pasternaklaw.com
 2   MORGAN YANG, ESQ. (SBN 324742)
     my@pasternaklaw.com
 3   LAW OFFICES OF JEREMY PASTERNAK
     A Professional Corporation
 4   354 Pine St., Fifth Floor
     San Francisco, CA 94104
 5   Telephone: (415) 693-0300
     Facsimile: (415) 693-0393
 6
     Attorney for Plaintiff
 7   DANIEL ALLEN
 8   [ADDITIONAL COUNSEL ON NEXT PAGE]
 9

10

11
                                     UNITED STATES DISTRICT COURT
12                                  EASTERN DISTRICT OF CALIFORNIA
13
     DANIEL ALLEN, on behalf of                             No. 2:18-cv-00706-TLN-CKD
14   himself,
                                                            STIPULATION AND ORDER
15                                  Plaintiff,              CONTINUING PENDING
                                                            DISCOVERY DEADLINES
16             v.
17   PALADIN CONSULTING, INC., a
     Texas Corporation; XEROX
18   CORPORATION, a New York
     Corporation; GEE GROUP, INC., an
19   Illinois Corporation; GENERAL
     EMPLOYMENT ENTERPRISES,
20   INC., an Illinois Corporation; and Does
     1-20, inclusive.
21
                                  Defendants.
22

23

24

25

26

27

28


      Stipulation and Order to Continue Pending Discovery                               1
     Case 2:18-cv-00706-TLN-CKD Document 37 Filed 01/19/21 Page 2 of 6

 1   HEATHER HEARNE (SBN 254496)
     hdh@kullmanlaw.com
 2   THE KULLMAN FIRM, PLC
     4605 Bluebonnet Blvd., Suite A
 3   Baton Rouge, LA 70809
     Telephone: (225) 906-4250
 4   Facsimile: (225) 906-4230
 5   RACHEL E. LINZY (PHV)
     rel@kullmanlaw.com
 6   THE KULLMAN FIRM
     A Professional Law Corporation
 7   1100 Poydras Street, Suite 1600
     New Orleans, LA 70163
 8   Tel: (504) 524-4162
     Fax: (504) 596-4114
 9
     Attorneys for Defendant
10   XEROX CORPORATION
11   SARAH E. ROBERTSON (SBN 142439)
     srobertson@constangy.com
12   JASMINE L. ANDERSON (SBN 252973)
     janderson@constangy.com
13   COSTANGY, BROOKS, SMITH, & PROPHETE, LLP
     601 Montgomery Street, Suite 350
14   San Francisco, CA 94111
     Telephone: 415.918.3000
15   Facsimile: 415.918.3007
16   Attorneys for Defendants
     PALADIN CONSULTING, INC
17   GEE GROUP, INC., and GENERAL
     EMPLOYMENT ENTERPRISES, INC.
18

19

20

21

22

23

24

25

26

27

28


      Stipulation and Order to Continue Pending Discovery                2
     Case 2:18-cv-00706-TLN-CKD Document 37 Filed 01/19/21 Page 3 of 6

 1             TO THE COURT AND ALL PARTIES OF RECORD:
 2             PLEASE TAKE NOTICE THAT, as a result of the unprecedented travel and
 3   safety restrictions relating to the Coronavirus (“COVID-19”), and in the interest of
 4   protecting the health, safety, and wellbeing of all parties, witnesses, attorneys and
 5   court personnel, Plaintiff Daniel Allen (“Plaintiff”) and Defendants Paladin
 6   Consulting, Xerox Corporation, Gee Group, Inc., and General Employment
 7   Enterprises, Inc. (“Defendants”), (collectively, the “Parties”) hereby agree and
 8   stipulate to extend all hearings, discovery deadlines, depositions, and other case
 9   related deadlines currently set by four (4) months.
10             This Stipulation is intended to expressly apply to all dates the Parties had
11   previously stipulated to, pursuant to their October 31, 2019, April 14, 2020, and
12   August 14, 2020 Stipulations. Therefore, the Parties hereby stipulate and request as
13   follows:
14

15             The Court set the Discovery Cut-Off date for April 19, 2021;
16             The Court set the Expert Disclosures Cut-Off date for May 17, 2021;
17             The Court set the Supplemental/Rebuttal Expert Disclosures Cut-Off date for
18   June 21, 2021.
19

20             The Parties shall file a joint report on the status of all case related deadlines to
21   the Court every 60 days following the approval of this Stipulation and [Proposed]
22   Order.
23

24             IT IS SO STIPULATED:
25

26

27

28


      Stipulation and Order to Continue Pending Discovery                                         3
     Case 2:18-cv-00706-TLN-CKD Document 37 Filed 01/19/21 Page 4 of 6

 1    Dated: January 15, 2021                        LAW OFFICES OF JEREMY PASTERNAK
                                                            A Professional Corporation
 2
                                                     By: /s/ Morgan Yang_________________________
 3                                                      JEREMY PASTERNAK
                                                        MORGAN YANG
 4                                                      Attorneys for Plaintiff
                                                        DANIEL ALLEN
 5

 6    Dated: January 12, 2021                        THE KULLMAN FIRM, PLC
 7                                                   By:/s/ Rachel E. Linzy (with permission 1/12/21)
                                                        HEATHER HEARNE
 8                                                      RACHEL E. LINZY
                                                        Attorneys for Defendant
 9                                                      XEROX CORPORATION
10    Dated: January 15, 2021                        COSTANGY, BROOKS, SMITH, & PROPHETE,
                                                     LLP
11
                                                     By: /s/ Jasmine L. Anderson (with permission 1/15/21)
12                                                      SARAH E. ROBERTSON
                                                        JASMINE L. ANDERSON
13                                                      Attorneys for Defendant
                                                        PALADIN CONSULTING, INC; GEE
14                                                      GROUP, INC., and GENERAL
                                                        EMPLOYMENT ENTERPRISES, INC.
15

16

17

18

19

20

21

22

23

24

25

26

27

28


      Stipulation and Order to Continue Pending Discovery                                                    4
     Case 2:18-cv-00706-TLN-CKD Document 37 Filed 01/19/21 Page 5 of 6

 1                                                          ORDER
 2

 3             The Court, having reviewed the Stipulation of the parties and Request for
 4   Order, and GOOD CAUSE HAVING BEEN SHOWN, hereby orders:
 5             The Discovery Cut-Off date is re-set for April 19, 2021;
 6             The Expert Disclosures Cut-Off date is re-set for May 17, 2021;
 7             The Supplemental/Rebuttal Expert Disclosures Cut-Off date is re-set for June
 8   21, 2021.
 9

10             IT IS SO ORDERED.
11

12

13
     Dated: January 19, 2021
                                                                    Troy L. Nunley
14                                                                  United States District Judge

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      Stipulation and Order to Continue Pending Discovery                                          5
     Case 2:18-cv-00706-TLN-CKD Document 37 Filed 01/19/21 Page 6 of 6

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      Proof of Service                                                   6
